Title: To Benjamin Franklin from Peter Collinson, 9 September 1763
From: Collinson, Peter
To: Franklin, Benjamin


Londn Sepr 9: 1763
I reced both Yours from Boston—it is a Pleasure to hear from the Man I Love.
I Submit the Inclosed to your perusal. Your Free remarks on them will be acceptable. I that Live so remote am not so good a Judge of the Reasonabl[n]ess and practibility of Them.
They were drawn up at the breaking out of the Cherokee Warr and presented to those at the Helm.
Its possible Some Hints (if attended to) might have been Drawn from Them and prevented these Cruel Recent Depredations.
I am in perfect Health to hear the Like from you and yours will be a Peculiar Satisfaction to your Affectionate Friend
P Collinson

To Morrow I go to the Society. If I see Canton will show him the Letter. The Bad News is Just Arrived of our Defeat which Gives much Concern.
 Addressed: To / Benn: Franklin Esqr / in / Philadelphia
Endorsed: Mr Collinson Sept. 9. 1763
